Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 1 of 13 Pageid#: 451




                                IN THE U.S. DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

  RUTH ANN WARNER, as Guardian of                      )
  JONATHAN JAMES BREWSTER WARNER                       )
                                                       )
                 Plaintiff,                            )
                                                       )
  v.                                                   )       Civil Action No. 6:19CV00055
                                                       )
  CENTRA HEALTH, INC., et al.,                         )
                                                       )
                 Defendants.                           )


               PLAINTIFF’S OPPOSITION TO DEFENDANT BASKERVILL’S
                               MOTION TO DISMISS

         COMES NOW the Plaintiff, by counsel, and opposes the Motion to Dismiss filed by

  Defendant Baskervill Architecture, Inc. (“Baskervill) (ECF 10) on the following grounds:

                                         INTRODUCTION

         This case focuses on a shooting that should never have been permitted to get to that point,

  of a young man who never should have been there. Many individuals and entities are links in the

  causal chain that resulted in Jonathan Warner—in an acutely psychotic state completely divorced

  from reality—lashing out and ultimately laying on the floor, his spinal cord severed by a security

  guard’s bullet. Specifically, Defendant Baskervill was the architecture firm that designed the

  Psychiatric Emergency Center (“PEC”) where Mr. Warner was shot. Generally speaking,

  Baskervill failed to comply with known industry standards and best practices for the design of

  mental health facilities, which resulted in the PEC being an incubator for the inevitable

  uncontrolled violent episode that occurred less than three months after the PEC first opened. As

  a result, when a foreseeable altercation arose at the PEC, the safeguards that should have been in
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 2 of 13 Pageid#: 452




  place to allow people to retreat to safety and to contain the violence were absent, contributing in

  part to a security officer’s decision to shoot Mr. Warner multiple times.

                                     Facts and Procedural History

          Centra engaged Baskervill to provide architecture and design services in the planning

  phase of the PEC. (Compl. ¶24.) Baskervill holds itself out as having experience and expertise

  in the design of medical facilities generally and mental health facilities specifically. (Id. ¶25.)

  Industry standards and best practices provide guidance on how to design a mental health facility

  to be safe, non-confrontational, and confidential. (Id. ¶26.) These standards suggest that a

  facility like the PEC have a separate, self-contained admission room with controlled access at

  both ends—essentially an airlock. This so that a new patient, like Mr. Warner, whose condition

  and level of stability is unknown to the facility staff, can be isolated from the rest of the staff and

  patients during the admission process, and observed. This kind of admission room also makes it

  easier to calm or restrain a patient if necessary because the patient has less space to act out. (Id.

  ¶26.)

          It is also well-known in the mental health treatment industry that guns and mentally ill

  people do not mix. Thus, it is common practice for mental health facilities to have physical

  design elements, like lock boxes, for law enforcement officers and others to stow their firearms

  before entering the facility. (Id. ¶28.) This completely eliminates the known risk of a mentally

  ill individual, unable to control himself, gaining access to a firearm within the facility. Finally,

  given the relative foreseeability that there will, at some point, be violent outbursts at mental

  health treatment facilities, a secondary exit is a common design element so that if a patient does

  become violent, staff and other patients can evacuate. (Id. ¶30.) The fewer people there are in


                                                     2
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 3 of 13 Pageid#: 453




  the vicinity, the less a law enforcement officer will feel a need to protect others by use of force.

           Baskervill did not employ any of these design elements. Instead, it designed the PEC

  with what would be described in the residential context as an “open concept.” Patients,

  healthcare providers, law enforcement, etc. all entered through the same vestibule into an open

  circulation area, in the same space as the nurse’s station, doors to individual patients’ rooms, the

  bathroom, and treatment rooms. (Id. ¶27.) Thus, instead of being in an admission area separate

  from everything else, when he first arrived at the PEC Mr. Warner was in a large, open space.

  (Id.) This made it much more difficult for staff to control or contain the type of conflagration

  that is so foreseeable in these kinds of facilities. There was no firearms lockbox, so when

  security officers came into the PEC, their guns were still on their hips. And finally, there was

  only one point of ingress and egress. In the event of a violent outburst, if anyone wanted to leave

  or if additional security officers needed to come in, there was a choke point at the one door. (Id.

  ¶234.)

           Plaintiff initially filed suit against Baskervill Architecture, Inc. in the Circuit Court for

  the City of Richmond, and served the Complaint upon Baskervill. Baskervill responded to the

  Complaint with both an answer and a motion to transfer venue. In its answer, Baskervill

  suggested that the proper defendant was a related entity, Baskervill & Son, P.C. However, it did

  not seek dismissal or any other type of relief due this alleged misnomer. The Richmond Circuit

  Court granted the motion to transfer venue, transferring the case to Lynchburg. Thus, the

  complaint was transferred with Baskervill Architecture, Inc. as the named defendant. Upon

  transfer, Baskervill continued to litigate in the normal course, litigating generally as “Baskervill,”

  regardless of which entity was named in the caption of the complaint. In short, everyone knew


                                                      3
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 4 of 13 Pageid#: 454




  the situation and treated it for what it was—a misnomer. Everyone knew that this was a situation

  where, at most, the correct defendant was incorrectly named. After several months of litigation,

  Plaintiff nonsuited that case and then refiled the same case against Baskervill in this Court.

                                               ANALYSIS

  A.      If the wrong entity has been named, it is a curable either as a confusion in trade
          name or a misnomer.

          As Baskervill’s memorandum recites, in the state court litigation it made representations

  to Plaintiff that the proper entity for a suit regarding the design of the PEC was Baskervill &

  Sons, P.C. But it never pressed the issue in terms of seeking dismissal of Baskervill Architecture,

  Inc. or demanding that the Complaint be amended. Instead, it litigated the case generically as

  “Baskervill.” This is because the state court complaint made clear in its factual allegations the

  same thing that is clear here—the intended defendant is whichever Baskervill entity was

  responsible for designing the PEC. Indeed, Baskervill endorsed the nonsuit Order explicitly as

  Baskervill Architecture, Inc. (ECF 14-3 at 2.)

          The conundrum in this type of situation comes when the plaintiff goes to refile the

  nonsuited claim. After taking a nonsuit, a plaintiff must refile against “the same party.” Virginia

  Code § 8.01-380(A). And the Virginia case books are replete with examples of defendants

  seeking to call foot-faults for failure to comply with § 8.01-380. So, here, the case was

  nonsuited against Baskervill Architecture, Inc. If Plaintiff had refiled the case against a different

  entity—Baskervill & Son, Co.—there would absolutely have been an argument that the new

  filing did not relate back to the old filing. And so, to be safe, Plaintiff refiled the claim against

  the same defendant that was named in the nonsuited case.

          Plaintiff’s claim against Baskervill is timely under either of two relation-back analyses

                                                     4
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 5 of 13 Pageid#: 455




  under Virginia law, which is incorporated into federal procedure by Federal Rule of Civil

  Procedure 15(c)(1).

         1.      Plaintiff’s claim relates back under Virginia Code § 8.01-6.2.

         Baskervill’s argument is essentially that Plaintiff named the wrong Baskervill entity in

  the nonsuited case and now this case. With so many commercial enterprises having complex

  webs of related entities, it is not uncommon for litigants to confuse trade names or entity names

  in pleadings. Virginia recognizes this and takes a very function-over-form-view of the matter.

  Virginia Code § 8.01-6.2 states:

         A pleading which states a claim against a party whose trade name or corporate
         name is substantially similar to the trade name or corporate name of another entity
         may be amended at any time by inserting the correct party's name, if such party or
         its agent had actual notice of the claim prior to the expiration of the statute of
         limitations for filing the claim.

  Va. Code § 8.01-6.2(A). This section of the code fits this situation perfectly. As stated above,

  Baskervill actively litigated the nonsuited case generically as “Baskervill,” without regard to

  what trade name or entity name appeared in the caption. Baskervill thus had actual notice of the

  claim prior to the expiration of the statute of limitations. The first lawsuit was thus timely, which

  means that by virtue of the nonsuit statute’s tolling provision the second claim was also timely

  and relates back to the filing of the original suit. The Complaint may thus be amended any time

  to correct the issue by virtue of § 8.01-6.2 and then Federal Rule 15(c)(1)’s incorporation of state

  relation back rules.

         2.      Alternatively, this is a curable misnomer.

         There is controlling authority directly on point from the Supreme Court of Virginia that

  answers the question presented by Baskervill’s Rule 12(b)(1) motion. In Richmond v. Volk, 781


                                                   5
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 6 of 13 Pageid#: 456




  S.E.2d 191 (Va. 2016), the plaintiff was in a car wreck with Katherine Volk. Ms. Volk’s car was

  owned by Jeannie Cornett. The plaintiff filed suit against “Katherine Cornett,” i.e. a mashup of

  the driver and the vehicle owner. In responding to this complaint, Volk, the proper defendant,

  never claimed that she was not, in fact, the person identified in the lawsuit and indeed explicitly

  acknowledged that she was “erroneously identified in the caption of the complaint as ‘Katherine

  Cornett.’” Id. at 192.

         The plaintiff subsequently nonsuited the complaint, and then refiled against “Katherine E.

  Volk, f/k/a Katherine E. Craft, a/k/a Katherine E. Cornett.” Volk responded to the refiled

  complaint with a special plea asserting that the claim was barred by the statute of limitations.

  She argued that the prior complaint did not toll the statute of limitations because the refiled

  complaint did not relate back to the prior complaint. Id.

         On appeal, the Supreme Court rejected the defendant’s position. The first question was

  whether the first complaint suffered from a misnomer or a misjoinder. The Court reasoned that

  even though the complaint named the wrong person in the caption—indeed, a person who did not

  exist—“the pleading, when considered as a whole, clearly identifies Volk as the proper party to

  the action.” Id. at 193. Because the factual allegations in the first complaint “establish that the

  intended defendant was the driver of a specific vehicle that was in a specific location at a specific

  time and that the driver of that vehicle committed a specific act,” and because “Volk is the only

  person that fits this description, it is readily apparent that she was the person against whom the

  action was intended to be brought.” Id. Thus, the first complaint suffered from misnomer, not

  misjoinder. So too here. If, in fact, it was Baskervill & Son, Co. that did the design work for the

  PEC, the state court complaint, “considered as a whole,” clearly identifies Baskervill & Son, Co.


                                                    6
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 7 of 13 Pageid#: 457




  as the proper party. The factual allegations establish that the intended defendant was the entity

  that performed a specific task on a specific project and committed a specific act or omission, and

  so it was readily apparent that the Baskervill entity that did the PEC design work was the

  intended defendant. This is, at most, a misnomer under Richmond.

          Turning back to that case, having determined that the first complaint suffered from a

  misnomer, the Court next had to decide “what effect, if any, the failure to correct that misnomer

  prior to taking a nonsuit had” on the refiled case. Id. at 194. The defendant claimed that the

  failure to correct the misnomer in the first action prevented Virginia Code § 8.01-229(E) from

  tolling the statute of limitations for purposes of the refiled action. The Court once again rejected

  the defendant’s position. The Court observed that for § 8.01-229(E)’s tolling provision to apply,

  “there must be identity of parties” between the initial action and the recommenced action. Id.

  (quoting Casey v. Merck & Co., 722 S.E.2d 842, 846 (Va. 2012)). And because a misnomer

  “only speaks to the name of a party, not the identity of a party,” the refiled action was against the

  same party as the initial action, and so the tolling provision applies. Id. Once again, so too here.

  Both this Complaint and the prior complaint clearly identify the intended party—the Baskervill

  entity that did the PEC design work. Because identity of parties exists as between both

  complaints, the filing of the first action tolled the statute of limitations for purposes of the refiled

  action. And so the remedy here, if one is needed, would be an amendment of the pleading under

  Virginia Code § 8.01-6 and Federal Rule of Civil Procedure 15, not the drastic remedy of

  dispositive dismissal requested by Baskervill. See FED. R. CIV. P. 15(c)(1)(A) (providing that an

  amendment relates back when the law that provides the applicable statute of limitations allows

  relation back); DePaola v. Clarke, 394 F. Supp. 3d 573, 588 (W.D. Va. 2019) (applying Vriginia


                                                     7
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 8 of 13 Pageid#: 458




  Code § 8.01-6’s relation back analysis to a Federal Rule 15(c)(1)(A) relation back analysis).

  Baskervill’s Rule 12(b)(1) motion should be denied.

  B.     The Complaint states a claim against Baskervill.

         Baskervill devotes the balance of its memorandum in support to its contention that the

  Complaint fails to state a claim for relief against Baskervill. In considering this argument, it

  must be remembered, at the outset and throughout the analysis, that this is the exact same claim

  that was filed against Baskervill in the prior litigation. And in that litigation, Baskervill never

  contended that the allegations in the complaint failed to state a claim for negligence. Thus,

  according to Baskervill, allegations that just months prior were sufficient to state a claim under

  Virginia law in Virginia state court are now somehow insufficient to state a claim under Virginia

  law in this Court. But be that as it may, Baskervill’s motion still fails.

         Baskervill’s analysis suffers from two main flaws. The first is that it proceeds by taking

  individual subparagraphs of Paragraph 234 in isolation, and then asking whether that

  subparagraph standing alone is sufficient to state a claim. (ECF 11 at 10-18.) This mode of

  analysis flies directly in the face of settled law on how to analyze a Rule 12(b)(6) motion. See,

  e.g., Harman v. Unisys Corp., 746 F. Supp. 2d 755, 760 (E.D. Va. 2010) (“In considering a Rule

  12(b)(6) motion, the Court must construe the complaint in the light most favorable to the

  plaintiff, read the complaint as a whole, and take the facts asserted therein as true.”) (emphasis

  added) (citing Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); see also Albright

  v. Oliver, 510 U.S. 266, 268 (1994)). Thus, Baskervill’s entire approach is fundamentally flawed

  from the outset.

         The second flaw in Baskervill’s analysis is that it gets proximate cause all wrong. First


                                                    8
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 9 of 13 Pageid#: 459




  and foremost, Baskervill completely ignores the fundamental precept of Virginia law that

  proximate causation is almost always a question of fact, not amendable to resolution as a matter

  of law. See, e.g., Russo v. United States, 37 F. Supp. 2d 450, 452 (E.D. Va. 1999) (“[I]n Virginia,

  questions of proximate cause and foreseeability are questions for the trier of fact to decide and

  only become a question of law if undisputed facts are susceptible of only one inference.”)

  (denying motion to dismiss on proximate causation grounds). And second, Baskervill’s analysis

  is infected throughout by the notion that because Baskervill’s negligence occurred months or

  even years prior to Mr. Warner being shot, it cannot be a proximate cause of his injuries given

  the more temporally proximate allegations of wrongdoing by other defendants. But under

  Virginia law, proximate causation does not look at when the negligence occurred, but rather

  when it caused injury. “Established Virginia law indicates that in order for acts of negligence to

  constitute concurring causes, it is not necessary that concurring acts occur simultaneously.” Ford

  Motor Co. v. Boomer, 736 S.E.2d 724, 732 (Va. 2013).

         Properly analyzed, the allegations against Baskervill easily state a plausible claim that

  satisfies Virginia’s proximate causation doctrine. Baskervill designed a mental health facility

  that (1) permitted mentally ill individuals to be in close proximity to firearms due to the lack of a

  firearms storage element, (2) with no separation between newly present, unknown and often

  unstable mentally ill individuals and everyone else in the facility, (3) with no way for those in the

  facility to escape from a mentally ill individual’s violent outbursts other than through the very

  front door that the unstable, mentally ill individual came through. Taken as a whole, these

  allegations would permit a reasonable jury to conclude that Baskervill’s failures were a

  proximate cause of Mr. Warner’s ultimate injury. The first failure is almost a tautology—had


                                                    9
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 10 of 13 Pageid#: 460




  there not been firearms present in the PEC, Mr. Warner would not have been shot. But even

  when viewed less simplistically, the conclusion is the same. Mr. Gillespie will no doubt contend

  that his decision to use lethal force against Mr. Warner was motivated, at least in part, by a

  perceived need to protect others—staff, other patients, etc.—from Mr. Warner. Had those others

  not been present, because Mr. Warner was isolated in a contained admission and screening area

  and/or because the others had a reasonable ability to escape through a secondary exit, Mr.

  Gillespie’s perceived need to protect others would have been greatly reduced. Thus, at this stage,

  it is certainly plausible that Baskervill’s negligence, taken as a whole, concurred with the

  subsequent failures of Centra and the individual defendants to produce Mr. Warner’s ultimate

  injury. The Complaint thus adequately alleges proximate causation.

                                           CONCLUSION

         For the reasons stated above, Baskervill’s motion to dismiss should be denied.



                                                                       Respectfully submitted,
                                                            RUTH ANN WARNER, as Guardian of
                                                        JONATHAN JAMES BREWSTER WARNER
                                                                                  By Counsel

  ____/s/ E. Kyle McNew________________
  M. Bryan Slaughter, Esquire (VSB No. 41910)
  E. Kyle McNew, Esquire (VSB No. 73210)
  MICHIEHAMLETT
  310 4th Street NE
  P.O. Box 298
  Charlottesville, Virginia 22902
  (434) 951-7200; (434) 951-6464 Facsimile
  bslaughter@michiehamlett.com
  kmcnew@michiehamlett.com

  M. Paul Valois (VSB No. 72326)
  JAMES RIVER LEGAL ASSOCIATES

                                                   10
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 11 of 13 Pageid#: 461




  7601 Timberlake Road
  Lynchburg, Virginia 24502
  (434) 845-4529; (434) 845-8536 Facsimile
  mvalois@vbclegal.com

  Counsel for Plaintiff




                                             11
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 12 of 13 Pageid#: 462




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 23rd day of December, 2019, a true and accurate copy of the
  foregoing was electronically filed with the Clerk of Court using the CM/ECF system, which will
  send a notification of such filing to the following:

         Stephan F. Andrews, Esquire (VSB No. 23756)
         J. Brandon Sieg, Esquire (VSB No. 84446)
         O’HAGAN MYER, PLLC
         411 E. Franklin Street, Suite 500
         Richmond, VA 23219
         (804) 403-7100
         (804) 403-7110 Facsimile
         sandrews@ohaganmeyer.com
         bsieg@ohaganmeyer.com
         Counsel for Baskervill Architecture, Inc.

         Elizabeth Guilbert Perrow, Esquire (VSB No. 42820)
         Daniel T. Sarrell, Esquire (VSB No. 77707)
         Joshua F. P. Long, Esquire (VSB No. 65684)
         Joshua R. Treece, Esquire (VSB No. 79149)
         J. Walton Milam III, Esquire (VSB No. 89406)
         WOODS ROGERS PLC
         Post Office Box 14125
         Roanoke, VA 24038-4125
         (540) 983-7600
         (540) 983-7711 Facsimile
         eperrow@woodsrogers.com
         dsarrell@woodsrogers.com
         jlong@woodsrogers.com
         jtreece@woodsrogers.com
         wmilam@woodsrogers.com
         Counsel for Centra Health, Inc.

         Eric P. Burns, Esquire (VSB No. 76554)
         Eric L. Olavson, Esquire (VSB No. 87872)
         WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP
         8444 Westpark Drive, Suite 510
         McLean, Virginia 22102
         (703) 245-9300
         (703) 245-9301 Facsimile
         eric.burns@wilsonelser.com
         eric.olavson@wilsonelser.com
         Counsel for Dana Luck, James Barr, and Wesley Gillespie

                                                 12
Case 6:19-cv-00055-NKM-RSB Document 32 Filed 12/23/19 Page 13 of 13 Pageid#: 463




        Jennifer D. Royer, Esquire (VSB No. 68099)
        ROYER LAW FIRM, PC
        Post Office Box 4525
        Roanoke, Virginia 24015
        (540) 788-2982
        (540) 675-4093 Facsimile
        jroyer@royerlawfirm.com
        Counsel for Katherine Prater


                                                     /s/ E. Kyle McNew
                                           .




                                               13
